Title: John Adams to Abigail Adams, 30 December 1793
From: Adams, John
To: Adams, Abigail



        My dearest Friend
Philadelphia Decr 30. 1793
This morning I received your favour of the 20th. The House I am in was aired and Smoked with Tar & Powder and the Vaults Slaked with Lime &c before I came in.
I hope with you that Congress will not remain here late in the Spring: but the Extent of Business before Us Seems to be immense. Perhaps the less We do the better. Something however must be done.
When Russell Said “there is but one Man capable of Writing Columbus” he Said what I have thought all along.— The Persons I converse with are too wise to give any Opinions or Say any Thing about Such Writings. most are too wise to read them. I wish Columbus may not be inflated with Vanity and too much emboldened. festinelente. He will have more Influence in his Closet, than upon the Stage.
I Sympathise with you and Louisa. My own health has been better for my Journey: but I have a great Cold every Year, before I have been a fortnight in the City and you know it lasts Six Weeks. I never find any Benefit from any thing I do for it, so I leave it to take its Course
But as Mr Izard and his Wife say “We are grown too old to live Seperate”— Mr Izard is here keeping Batchelors Hall—she at New York with Mrs Marrigold. It is very hard upon me in my old age to be obliged to live from my Family, after having been a slave for thirty Years— Oh Columbus, Columbus you know not what you are about.—
Mrs Washington is here and never fails to make the kindest Inquries and to send the most cordial Regards.
I this day received a Visit from Mr Joseph Priestley the oldest son of Dr Priestley, with a Letter from his Father. The Letter with a Card was left when I was in the Senate: as soon as I came home and found the Letter, I returned the Visit—and found Mr Joseph Priestly with his Wife and his youngest Brother, with another Enlishman whose Name is Colman I believe. I revere the Dr and his sons are likely Men: but they will do no good in America, untill they are undeceived. They are blinded by Ignorance or Error: blinded beyond the most stupid and besotted of our American Jacobins. entre nous. They are young however and will be corrected by Experience.
I like the Drs Plan very well— I can send you, what you may want I hope— There cannot be too much Seaweed, provided the Loads are heavy enough. I hope The Bedding of the Animals is changed often.
We have pleasant Weather here.— We hear nothing of Cheesman— Mrs Dalton Mrs Otis hear nothing of their Adventures which were on board Phillips. There has been terrible Gales at sea and many Small Craft lost. I do not yet despair of Cheesman, but We are in Trouble on his account.
We Shall sooon See The Lt. Governors Speech to the General Court. Some curious metaphisical if not Jesuitical Subtilties I warrant you: The Dotage of a Man who was never equal to the Station he now holds may demand some Excuse. But no Man in that Chair will be independent. Independence is not compatible with popular Elections I fear. These are Truths that even, I, am not independent enough to say to every Body. But although The Popular Voice will overawe every Man in some degree, I hope We shall be able to Steer the Vessell clear of the Rocks and Sands. God knows!
yours
J. A
